FOR PUBLICATION
                                                    Aug 15 2014, 7:34 am




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

KAREN CELESTINO-HORSEMAN                        GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                J.T. WHITEHEAD
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

DEE WARD,                                       )
                                                )
     Appellant-Defendant,                       )
                                                )
            vs.                                 )        No. 49A02-1401-CR-25
                                                )
STATE OF INDIANA,                               )
                                                )
     Appellee-Plaintiff.                        )


                   APPEAL FROM THE MARION SUPERIOR COURT
                  The Honorable Jeffrey L. Marchal, Master Commissioner
                            Cause No. 49G06-1304-FB-25434



                                    August 15, 2014


                            OPINION - FOR PUBLICATION


BRADFORD, Judge
                                    CASE SUMMARY

       During the early morning hours on April 10, 2013, Appellant-Defendant Dee Ward

repeatedly struck J.M. with a leather belt, causing J.M. to suffer extreme pain and serious

bruising from her waist to her ankles. J.M.’s mother and step-father called 911 upon

discovering J.M.’s injuries immediately after Ward dropped J.M. off at their home. The

medical personnel who treated J.M. observed the severity of J.M.’s injuries. In the course of

receiving treatment, J.M. indicated to the treating paramedic and emergency room forensic

nurse that her injuries were caused by Ward. Ward was subsequently charged with and

convicted of Class C felony battery and Class A misdemeanor domestic battery.

       On appeal, Ward contends that the trial court abused its discretion in admitting J.M.’s

identification of him as the attacker through the testimony of the treating paramedic and

forensic nurse. Ward also contends that the evidence is insufficient to sustain his conviction

for Class C felony battery, i.e., battery committed by means of a deadly weapon. Concluding

that the Confrontation Clause does not apply because J.M.’s statements to the treating

paramedic and forensic nurse were not testimonial and that the evidence is sufficient to prove

that Ward committed the underlying battery by means of a deadly weapon, we affirm.

                       FACTS AND PROCEDURAL HISTORY

       As of April of 2013, Ward and J.M. had been dating, off-and-on, for a period of nearly

two years. During this time, J.M. sometimes stayed overnight with Ward. On occasions

when she did not stay with Ward, J.M. would stay with her mother and step-father. Also

during this time, Ward visited the home of J.M.’s mother and step-father on numerous

                                              2
occasions. J.M.’s step-father was also familiar with the vehicle driven by Ward.

       J.M. did not stay with her mother and step-father on the night of April 9, 2013.

During the mid- to late-afternoon on April 10, 2013, J.M.’s step-father saw Ward drive up in

front of his home. After the vehicle stopped, J.M. exited the passenger side of the vehicle

and began to walk toward the home. Ward then drove off as “quick as possible.” Tr. p. 146.

       J.M.’s step-father noticed that J.M., who normally walked quickly, was moving “very

gingerly.” Tr. p. 144. J.M.’s hands were shaking, and it appeared as though “every step hurt

her.” Tr. p. 145. J.M. was also hanging her head and crying. When J.M. reached the home,

she told her step-father that she was hurt and asked where her mother was. After looking at

J.M., J.M.’s step-father knew that something was “really wrong.” Tr. p. 148.

       When J.M.’s mother saw J.M., she observed that J.M. appeared to be in pain. J.M.

leaned on the kitchen counter, asked for a cigarette, pulled her pants down to her ankles, and

showed her mother her buttocks and legs. J.M. told her mother, “I’m hurting, it hurts.” Tr.

p. 123. J.M.’s mother could see that J.M. had pink, red, and purple colored welts all across

her buttocks and down both the inside and outside of both of her legs. The welts extended

from J.M.’s hips to her ankles. J.M. was still crying and seemed ashamed, hurt, and scared.

Despite J.M.’s request to the contrary, J.M.’s mother asked J.M.’s step-father call 911.

       Paramedic Linda Hodge-McKinney responded to the 911 call. Paramedic Hodge-

McKinney had been trained in dealing with domestic violence cases. She had previously

responded to over 100 cases involving victims who were struck with a belt, and was trained

to recognize injuries caused by a belt. When paramedic Hodge-McKinney met with J.M.,

                                              3
J.M. was weak and quiet, but responsive. J.M. seemed scared and was whimpering. J.M.

indicated that Ward had “beat her with a belt and wouldn’t let her leave.” Tr. p. 202.

       While being examined by paramedic Hodge-McKinney, J.M. stated that she was in “a

lot of pain.” Tr. p. 205. When paramedic Hodge-McKinney asked “[o]n a scale of one to

ten, with one being the least amount of pain you’ve ever been in, ten being the most amount

of pain you’ve ever been in,” J.M. rated her pain a ten. Tr. pp. 205-06. J.M. indicated that

the pain was “the most pain she’s ever felt in her life.” Tr. p. 218. A police officer who

responded to the scene also observed that J.M. was suffering from “[m]assive bruising,

basically all over her body especially her legs and buttock, welts, dark blue and black bruises.

Pretty severe.” Tr. p. 161.

       In light of the severity of J.M.’s injuries, paramedic Hodge-McKinney determined that

J.M. required hospitalization. Paramedic Hodge-McKinney was concerned that J.M. may

have been suffering from internal injuries to her kidneys or abdomen. Paramedic Hodge-

McKinney transported J.M. to Methodist Hospital.

       At Methodist, J.M. was treated in the emergency room by forensic nurse Julie

Morrison. While treating J.M., forensic nurse Morrison observed that J.M. was “obviously in

a lot of discomfort, she was rolled up in a ball … a near fetal position on one side, all

hunched over, sort of in a protective sort of stance.” Tr. pp. 242-43. After forensic nurse

Morrison inquired into what had happened, J.M. stated that she had been “struck repeatedly

with a belt.” Tr. p. 244. Forensic nurse Morrison observed that J.M. suffered from severe

bruising. She documented the bruising by depicting the injuries on a body map because

                                               4
“there were too many bruises” to describe in a narrative form. Tr. p. 270. In addition to

severe bruising from her waist to her ankles, J.M. also suffered soreness in her head, neck,

and scalp. In light of the severity of J.M.’s injuries, forensic nurse Morrison ordered tests to

make sure that J.M. was not suffering from internal injuries to her kidneys or lungs. Based

on her observations of and discussion with J.M., forensic nurse Morrison made J.M. a “no

information” patient, meaning that Methodist would not release information about J.M.’s

hospitalization to incoming callers.

       On April 22, 2013, Appellant-Plaintiff the State of Indiana (the “State”) charged Ward

with five counts: (1) Class B felony criminal confinement, (2) Class C felony battery, (3)

Class C felony intimidation, (4) Class A misdemeanor domestic battery, and (5) Class A

misdemeanor battery. The State subsequently requested and was granted permission to

amend the charging information to include an additional charge of Class C felony battery.

       On July 30, 2013, Ward filed a motion to exclude the testimony of J.M. because J.M.

failed to appear for a scheduled deposition. On August 6, 2013, the State responded to

Ward’s motion, stating that Ward’s motion should be denied because J.M. was classified as a

missing person and therefore did not have notice of the scheduled deposition. The trial court

denied Ward’s motion on or about August 13, 2013.

       On September 13, 2013, the State provided notice of its intent to introduce J.M.’s

statements regarding the identity of her attacker through the testimony of the medical

personnel who treated J.M., including paramedic Hodge-McKinney and forensic nurse

Morrison. Following a hearing on the State’s request, the trial court granted the State

                                               5
permission to introduce J.M.’s statements regarding the identity of her attacker through the

testimony of paramedic Hodge-McKinney and forensic nurse Morrison.

       On December 4, 2013, the trial court conducted a bench trial. During trial, paramedic

Hodge-McKinney and forensic nurse Morrison testified, over Ward’s objection, that J.M.

identified Ward as her attacker. Paramedic Hodge-McKinney and forensic nurse Morrison

also testified about the extensive bruising to J.M.’s lower body, the severe pain suffered by

J.M., and the concern for internal injuries, i.e., injuries to J.M.’s abdomen, kidneys, and

lungs. Following the presentation of the State’s evidence, the trial court, on Ward’s motion,

dismissed the count alleging that Ward had committed Class B felony criminal confinement.

The trial court subsequently found Ward guilty of the remaining charges.

       On December 18, 2013, the trial court entered a judgment of conviction against Ward

for one count of Class C felony battery and one count of Class A misdemeanor domestic

battery. The trial court sentenced Ward to four years for Class C felony battery and one year

for Class A misdemeanor domestic battery. The trial court ordered that the sentences would

run concurrently, for an aggregate term of four years. The trial court did not enter a

judgment of conviction or impose a sentence as to the remaining charges due to double-

jeopardy concerns. This appeal follows.

                             DISCUSSION AND DECISION

                                 I. Admission of Evidence

       Ward contends that the trial court abused its discretion in admitting certain evidence at

trial. Although Ward originally challenged the admission of the evidence through a pre-trial

                                               6
motion to exclude the evidence, he appeals following a completed trial and challenges the

admission of such evidence at trial.

       “Thus, the issue is ... appropriately framed as whether the trial court abused its
       discretion by admitting the evidence at trial.” Washington v. State, 784 N.E.2d
       584, 587 (Ind. Ct. App. 2003). We have indicated that our standard of review
       of rulings on the admissibility of evidence is essentially the same whether the
       challenge is made by a pre-trial motion … or by trial objection. Ackerman v.
       State, 774 N.E.2d 970, 974-75 (Ind. Ct. App. 2002), trans. denied. We do not
       reweigh the evidence, and we consider conflicting evidence most favorable to
       the trial court’s ruling. Overstreet v. State, 724 N.E.2d 661, 663 (Ind. Ct. App.
       2000), trans. denied. However, we must also consider the uncontested
       evidence favorable to the defendant. See id.

Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct. App. 2005) (first ellipsis in original, second

ellipsis added).

       Specifically, Ward claims that the trial court abused its discretion in admitting J.M.’s

statements that Ward was the person who had battered her. J.M. did not testify at trial.

Instead, her statements regarding the identity of her attacker were admitted through the

testimony of paramedic Hodge-McKinney and forensic nurse Morrison. We note that Ward

does not contest the admissibility of the challenged evidence on hearsay grounds but rather

claims that admission of the challenged evidence violated his constitutional right to

confrontation.

                              A. The Right to Confrontation

              The confrontation rights guaranteed by the Indiana Constitution and the
       federal Constitution differ to some degree. The Sixth Amendment provides:
       “In all criminal prosecutions, the accused shall enjoy the right ... to be
       confronted with the witnesses against him....” General agreement exists that
       the essential purpose of the Sixth Amendment right of confrontation is to
       insure that the defendant has the opportunity to cross-examine the witnesses
       against him. [State v. Owings, 622 N.E.2d 948, 950 (Ind. 1993)]. In Indiana,
                                             7
       criminal defendants have an independent right of confrontation arising from
       [A]rticle 1, [S]ection 13, of the Indiana Constitution which provides: “In all
       criminal prosecutions, the accused shall have the right ... to meet the witnesses
       face to face....” The Indiana clause contains both the right to cross-
       examination and the right to meet the witnesses face-to-face in the courtroom
       during trial. [Brady v. State, 575 N.E.2d 981, 988 (Ind. 1991)]. Thus,
       Indiana’s right of confrontation can be said to encompass the federal right
       which only guarantees an opportunity to cross-examine witnesses. See id.

Gardner v. State, 641 N.E.2d 641, 643-44 (Ind. Ct. App. 1994) (ellipses in original).

       Review of the record demonstrates that while Ward referred to both the federal and

Indiana constitutions in contesting the admissibility of the challenged evidence, Ward only

argued that the challenged evidence violated the protections set forth in the Sixth

Amendment. He did not make a separate argument relating to the additional protections

provided in Article I, Section 13. In Davenport v. State, we noted that “[a]bsent a clear

invocation of a violation of rights under the Indiana Constitution and cogent supporting

argument, we will assume that defendant raises only a claim under the United States

Constitution and will analyze that claim as we would a federal constitutional claim.” 734

N.E.2d 622, 626 n.2 (Ind. Ct. App. 2000) (citing Smith v. State, 689 N.E.2d 1238, 1240 n.3

(Ind. 1997)). Because Ward failed to make a clear invocation of or provide cogent

supporting argument relating to the additional protections provided by Article I, Section 13,

we will assume for the purpose of this appeal that Ward only raised a Sixth Amendment

claim at trial and will review the trial court’s actions accordingly.

                  B. Whether Admission of the Challenged Evidence
                     Violated Ward’s Right to Confront Witnesses

       In Davis v. Washington, the United States Supreme Court held that the Confrontation

                                              8
Clause applies only to testimonial hearsay. 547 U.S. 813, 823-24 (2006). Thus, in order to

determine whether the admission of J.M.’s statements to paramedic Hodge-McKinney and

forensic nurse Morrison violated Ward’s confrontation rights we must first determine

whether the statements were “testimonial” in nature.

       To determine whether a statement is testimonial, we must decide whether it was

procured with “a primary purpose of creating an out-of-court substitute for trial testimony.”

Turner v. State, 953 N.E.2d 1039, 1055 (Ind. 2011) (quoting Michigan v. Bryant, --- U.S. ----

, 131 S.Ct. 1143, 1155 (2011)). “Where no such primary purpose exists, the admissibility of

a statement is a concern of state and federal rules of evidence, not the Confrontation Clause.”

Bryant, --- U.S. at ----, 131 S.Ct. at 1155. Stated differently, in assessing whether J.M.’s

statements to paramedic Hodge-McKinney and forensic nurse Morrison were “testimonial”

for purposes of the Sixth Amendment, “the question is: what, objectively speaking, was the

primary purpose of [paramedic Hodge-McKinney’s and forensic nurse Morrison’s]

examination[s] and [J.M.’s] statements incident thereto?” Perry v. State, 956 N.E.2d 41, 52-

53 (Ind. Ct. App. 2011).

       We have previously considered whether statements made to emergency medical

personnel by the victim of domestic abuse regarding the identity of her attacker were

testimonial in nature. In Perry, a victim of domestic abuse made statements to a treating

medical professional in which she described her physical attack and identified her attacker.

Id. at 56. The medical professional testified that the victim’s statements regarding the attack

and attacker were pertinent to her treatment of the victim because it enabled her to create an

                                              9
effective treatment plan for the victim. Id. Upon review, we concluded that the totality of

the circumstances, viewed objectively, indicated that the primary purpose of the examination

of the victim by the medical professional and the victim’s statements to the medical

professional were to furnish and receive emergency medical and psychological care. Id. As

a result, the victim’s statements were not testimonial.1 Id.

        The facts of the instant matter provide that when paramedic Hodge-McKinney

initiated her treatment of J.M., J.M. was in her mother and step-father’s home. According to

paramedic Hodge-McKinney, it is important for a paramedic who treats a victim who has

suffered physical injury to identify the cause of the injuries, including the attacker, because

the paramedic needs to establish that the victim is safe. In the instant matter, it seems


        1
           In coming to this determination, we cited with approval to cases from numerous jurisdictions which
held that the primary purpose of questioning by medical personnel during initial treatment or an emergency
room examination serves a health-care-related function. See State v. Slater, 939 A.2d 1105, 1118 (Conn.
2008) (providing that although medical personal were required to administer a rape kit to collect and preserve
physical evidence during a medical examination of a victim following a reported sexual assault, the
requirement to do so did not eviscerate the medical treatment purpose of the exam for the victim); State v.
Schaer, 757 N.W.2d 630, 637 (Iowa 2008) (providing that the victim’s statements to emergency room
personnel were not testimonial despite the fact that hospital personnel informed law enforcement of the
victim’s assault because there was no indication in the record of any relationship between the emergency room
personnel and law enforcement that would support a finding that the medical providers’ questioning of the
victim as to the cause of her injuries was “a substitute for police interrogation at the station house”); State v.
Krasky, 736 N.W.2d 636, 641-43 (Minn. 2007) (concluding that the victim’s statements to the medical
provider were not testimonial because the primary purpose of the victim’s statements to the medical provider
were to assess and protect the victim’s health and welfare); People v. Cage, 155 P.3d 205, 218 (Cal. 2007)
(providing that the victim’s identification of the perpetrator to the emergency room doctor was not testimonial
because emergency room doctor’s sole objective in asking the victim “what happened” was to determine, in
accordance with his standard medical procedure, the exact nature of the wound, and thus the correct mode of
treatment); State v. Stahal, 855 N.E.2d 834, 846 (Ohio 2006) (providing that a reasonable person would
consider questioning by a medical professional during an emergency room examination to serve a primarily
health-care-related function); Clark v. State, 199 P.3d 1203, 1213 (Alaska Ct. App. 2009) (concluding that,
taking into account the pertinent circumstances, the victim’s statements to emergency room personnel were not
testimonial as they shared the primary purpose of obtaining/providing proper medical care for the victim); State
v. Sandoval, 154 P.3d 271, 273-74 (Wash. Ct. App. 2007) (providing that a statement of fault in domestic
violence cases made to medical personnel by the victim when seeking treatment are not testimonial when the
identity of an abuser may affect the victim’s treatment).
                                                       10
reasonable that paramedic Hodge-McKinney would be concerned about the identity of J.M.’s

attacker while providing treatment to J.M. at her mother and step-father’s home prior to

transporting J.M. to the hospital. This is especially true as the identity could potentially

impact both paramedic Hodge-McKinney’s and J.M.’s safety if either J.M.’s mother or step-

father were the party responsible for J.M.’s injuries.

        The identity of the attacker can also reasonably be considered to be important to

forensic nurse Morrison’s treatment of J.M. Specifically, forensic nurse Morrison testified at

trial that when treating abuse cases, it is “critically important” to determine who attacked a

patient because after making sure that the patient is stabilized, “a large part of the forensic

nurse[’]s job is to collaborate with social work and the patient in order to ensure [a] safety

plan for that person if they are well enough to be discharged.” Tr. pp. 235, 234. Forensic

nurse Morrison explained that the safety plan would be much different for a patient attacked

by a stranger than a patient attacked by someone with whom they have an ongoing

relationship. Forensic nurse Morrison also explained that it is important to determine the

identity of the attacker in order to assess the patient’s psychological and emotional state,

which can have a substantial impact on the patient’s ability to care for herself following

discharge.

        In light of the above-stated facts, we conclude that, as in Perry,2 the totality of the



        2
           We note that in objecting to paramedic Hodge-McKinney’s and forensic nurse Morrison’s testimony
that J.M. identified Ward as her attacker, Ward appeared to recognize that this testimony was admissible in
light of our opinion in Perry. Ward did not differentiate the holding of Perry from the instant matter but rather
merely requested that the trial court abrogate Perry. The trial court denied this request and made its ruling
regarding the admissibility of the challenged evidence in accordance with the holding of Perry.
                                                      11
circumstances, viewed objectively, indicate that the primary purposes of the examinations of

J.M. by paramedic Hodge-McKinney and forensic nurse Morrison, during which J.M. made

the challenged statements regarding the identity of her attacker, were to furnish emergency

medical care to J.M. As such, J.M.’s statements were not testimonial. Because J.M.’s

statements were not testimonial, the Confrontation Clause does not apply. See Davis, 547

U.S. at 823-24.

                              II. Sufficiency of the Evidence

       Ward also contends that the evidence is insufficient to sustain his conviction for Class

C felony battery. Initially we note that Ward does not challenge the sufficiency of the

evidence to sustain the determination that he battered J.M. Ward merely claims that the

evidence is insufficient to prove that the belt used during the commission of the battery

constituted a deadly weapon.

              When reviewing the sufficiency of the evidence to support a conviction,
       appellate courts must consider only the probative evidence and reasonable
       inferences supporting the verdict. It is the fact-finder’s role, not that of
       appellate courts, to assess witness credibility and weigh the evidence to
       determine whether it is sufficient to support a conviction. To preserve this
       structure, when appellate courts are confronted with conflicting evidence, they
       must consider it most favorably to the trial court’s ruling. Appellate courts
       affirm the conviction unless no reasonable fact-finder could find the elements
       of the crime proven beyond a reasonable doubt. It is therefore not necessary
       that the evidence overcome every reasonable hypothesis of innocence. The
       evidence is sufficient if an inference may reasonably be drawn from it to
       support the verdict.

Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and quotations

omitted). “In essence, we assess only whether the verdict could be reached based on


                                              12
reasonable inferences that may be drawn from the evidence presented.” Baker v. State, 968

N.E.2d 227, 229 (Ind. 2012) (emphasis in original). Upon review, appellate courts do not

reweigh the evidence or assess the credibility of the witnesses. Stewart v. State, 768 N.E.2d

433, 435 (Ind. 2002).

       Indiana Code section 35-42-2-1 provides that “[a] person who knowingly or

intentionally touches another person in a rude, insolent, or angry manner commits battery, a

Class B misdemeanor.” “However, the offense is … a Class C felony if it results in serious

bodily injury to any other person or if it is committed by means of a deadly weapon.” Ind.

Code § 35-42-2-1. An object can be considered a deadly weapon if the object, in the manner

it is used, could ordinarily be used, or is intended to be used, is readily capable of causing

serious bodily injury. Ind. Code § 35-31.5-2-86. Serious bodily injury is defined as “bodily

injury that creates a substantial risk of death or that causes: (1) serious permanent

disfigurement; (2) unconsciousness; (3) extreme pain; (4) permanent or protracted loss or

impairment of the function of a bodily member or organ; or (5) loss of a fetus.” Ind. Code §

35-31.5-2-292.

              The question of whether a weapon is “deadly” is determined from a
       description of the weapon, the manner of its use, and the circumstances of the
       case. Merriweather v. State, 778 N.E.2d 449, 457 (Ind. Ct. App. 2002).
       Whether an object is a deadly weapon based on these factors is a question of
       fact. Miller v. State, 500 N.E.2d 193, 197 (Ind. 1986). The original purpose of
       the object is not considered. Rather, the manner in which the defendant
       actually used the object is examined. Timm v. State, 644 N.E.2d 1235, 1238
       (Ind. 1994). Also, it does not matter if actual injuries were sustained by the
       crime victim, provided the defendant had the apparent ability to injure the
       victim seriously through his use of the object during the crime. Miller, 500
       N.E.2d at 196-97.

                                             13
Gleason v. State, 965 N.E.2d 702, 708 (Ind. Ct. App. 2012).

       In Timm, 644 N.E.2d 1235, 1238 (Ind. 1994), the Indiana Supreme Court determined

that under the circumstances presented, the evidence was sufficient to support the fact-

finder’s determination that a long-handled plastic flashlight qualified as a deadly weapon.

644 N.E.2d at 1238. In other cases, the Indiana Supreme Court has also found that the

evidence was sufficient to sustain the fact-finder’s determination that the following items

qualified as deadly weapons: a screwdriver, a large rock, a stapler, chunks of porcelain, and a

soft drink bottle. See Miller, 500 N.E.2d at 197 (Ind. 1986) (screwdriver); Majors v. State,

274 Ind. 261, 263, 410 N.E.2d 1196, 1197 (1980) (large rock); Cummings v. State, 270

N.E.2d 251, 254, 384 N.E.2d 605, 606 (1979) (stapler); Liston v. State, 252 Ind. 502, 507,

250 N.DE.2d 739, 741 (1969) (chunks of porcelain); Short v. State, 234 Ind. 17, 23-24, 122

N.E.2d 82, 86 (1954) (soft drink bottle). In addition, in Gleason, we determined that, under

the circumstances, the evidence was sufficient to sustain the fact-finder’s determination that

brass knuckles qualified as a deadly weapon. 965 N.E.2d at 708.

       In the instant matter, the record demonstrates that Ward used a leather belt to

repeatedly strike J.M. As a result of Ward’s actions, J.M. suffered welts and serious bruising

from her waist to her ankles, as well as severe pain. During an initial examination by

paramedic Hodge-McKinney, J.M. indicated that she was “in the most pain she’[d] ever felt

in her life.” Tr. p. 218. Paramedic Hodge-McKinney determined that the bruise marks were

consistent with J.M.’s claim that she had been struck repeatedly with a belt.

       In addition to the serious bruising and serious pain, paramedic Hodge-McKinney

                                              14
testified that J.M. was at risk for suffering serious internal injuries. Paramedic Hodge-

McKinney explained that internal injuries, including injuries to one’s kidneys, is “possible

when you are hit hard enough to where it causes those types of bruises.” Tr. p. 216.

Paramedic Hodge-McKinney further explained that potential internal injuries could have

been fatal if, given the apparent force behind Ward’s attack on J.M., the strikes from the belt

had ruptured an organ in J.M.’s abdominal area. Forensic nurse Morrison also testified that,

given the extent of J.M.’s injuries, she was concerned about the potential for damage to

J.M.’s internal organs, such as her kidneys, liver, or lungs because injuries to these organs

could, without treatment, potentially result in death.

       Given the serious nature of J.M.’s injuries and the severe pain suffered by J.M., we

cannot say that the evidence was insufficient to sustain the trial court’s determination that the

belt used during the commission of the battery qualified as a deadly weapon. Ward’s claim

to the contrary amounts to nothing more than a request for this court to reweigh the evidence,

which we will not do. See Stewart, 768 N.E.2d at 435.

                                       CONCLUSION

       In sum, we conclude that the trial court did not abuse its discretion in admitting the

challenged evidence. We also conclude that the evidence is sufficient to sustain Ward’s

conviction for Class C felony battery. Accordingly, we affirm.

       The judgment of the trial court is affirmed.

BARNES, J., and BROWN, J., concur.



                                               15